Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered March 17, 2008, which, insofar as appealed from in this action for unpaid rent, denied plaintiffs motion to set aside the trial and restore the case to the trial calendar for assignment to a Supreme Court Justice, unanimously affirmed, without costs.
The record demonstrates that plaintiff consented to the trial by the Judicial Hearing Officer. Plaintiff participated during the course of the entire trial, was fully aware of the issues being adjudicated, and did not voice an objection until after trial and after the Judicial Hearing Officer informed the parties that he was going to rule substantially in defendants’ favor. Concur— Tom, J.E, Friedman, Buckley and Freedman, JJ.